                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


HERBERT CLARK, III,                            )
                Plaintiff,                     )
                                               )
v.                                             )      JUDGMENT
                                               )      5:19-CV-184-FL
RYAN D. McCARTHY, Secretary of the             )
Army                                           )
               Defendant.                      )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge, to
which objection was filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 2, 2020, and for the reasons set forth more specifically therein, that this action is DISMISSED.

This Judgment Filed and Entered on April 2, 2020, and Copies To:
Herbert Clark, III (via U.S. Mail) P O Box 26141, Fayetteville, NC 28314

April 2, 2020                          PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
